Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendments
           In the reply filed 7/01/2022, Applicant has amended Claims 1, 8, and 14.  
Claims 1, 6-12, and 14-16 are under consideration.  

Withdrawn Claim Objections
	The objection to Claim 8 has been withdrawn due to applicant’s amendment.

New Claim Rejections - 35 USC § 112(a)
NEW MATTER

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-12, and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

               The new limitations in independent Claims 1 and 8, directed to the step of “using pattern recognition software” for comparing the output from an electronic sensory array exposed to a biological sample to a signature or signature library indicative of at least one cancer derived either from the nervous responses of a vertebrate or derived from a bioarray exposed to a plurality of biological sources, which then obtains a result indicating the presence or the probability of the presence of cancer in the biological sample.  MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a), pre-AIA  first paragraph - written description requirement. In re Rasmussen , 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).” Although the basis for this limitation was identified in Applicant’s remarks filed 7/01/2022 paper as being described on p. 6 of the specification, a review of the specification by the Examiner did NOT find any specific basis for the recited limitation. Specifically, the cited paragraph of the specification states that “pattern recognition software statistically refines the outputs and test and retests and eventually refines a signature or set of signatures that are applicable as a screening tool”. Thus, this passage is directed to the use of pattern recognition software for refining signatures from a single type of output. However, Applicant’s specification does not teach or suggests using a pattern recognition software for comparing the output from an electronic sensory array exposed to a biological sample to a signature or signature library indicative of at least one cancer derived from entirely different types of outputs (i.e., neural responses or a bioarray). As noted by the MPEP, new matter includes not only the addition of wholly unsupported subject matter, but may also include the introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996).  In Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989), the Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited "at least one of said piston and said cylinder (head) having a recessed channel." The Board held that the application which disclosed a cylinder head with a recessed channel and a piston without a recessed channel did not specifically disclose the "species" of a channeled piston (see MPEP 2163.05 (II) Narrowing or Subgeneric Claim).


New Claim Rejections - 35 USC § 112(a)
WRITTEN DESCRIPTION
Claims 1, 6-12, and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claims 1 and 8 encompass a genus of methods for detecting the presence of a cancer comprising the step of “using pattern recognition software” for comparing the output from an electronic sensory array exposed to a biological sample to a signature or signature library indicative of at least one cancer derived either from the nervous responses of a vertebrate (as per claim 1) or derived from bioarray exposed to a plurality of biological sources (as per claim 8), while the specification discloses no pattern recognition software.  
	Dependent claims 6 and 7 encompass a genus of methods wherein the signature or signature library is derived from the nervous responses of different types of mammals.
	Dependent claim 9 encompasses a genus of methods wherein the signature or signature library is derived from bioarrays exposed to different types of VOCs.
	Dependent claim 10 encompasses a genus of methods wherein the signature or signature library is derived from bioarrays further comprising generating a signature composite.
Dependent claims 11 and 12 encompass a genus of methods wherein the signature or signature library is derived from bioarrays is indicative of glycolysis. 
Dependent claims 14-16 encompass a genus of methods wherein the signature or signature library is derived from the nervous responses further comprises employing nano marker databases.
Under the written description guidelines (see MPEP 2163) the Examiner is directed to determine whether one skilled in the art would recognize that the Applicant was in possession of the claimed invention as a whole at the time of filing.  The following considerations are critical to this determination.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 	An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
	Accordingly, to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.
ACTUAL REDUCTION TO PRACTICE
In regard to claims 1 and 8 encompassing a genus of methods for detecting the presence of a cancer comprising the step of “using pattern recognition software” for comparing the output from an electronic sensory array exposed to a biological sample to a signature or signature library indicative of at least one cancer derived either from the nervous responses of a vertebrate (as per claim 1) or derived from bioarray exposed to a plurality of biological sources (as per claim 8), the specification provides no examples of such a comparison, and describes no pattern recognition software that could be used for such a comparison. In other words, there are no working examples in the specification that use “pattern recognition software” or any type of software for comparing different types of outputs, wherein one output is from an electronic sensory array exposed to a biological sample while the other output is derived from nervous responses or from a bioarray.
In fact, Applicant’s disclosure contemplates using pattern recognition software was for refining a signature or set of signatures (p. 6, last para., p. 7, 1st para), not comparing two different types of outputs from distinct sources. Thus, the contemplated use of PR software is for comparison within a single type of output that forms a signature pattern(s), not a comparison between two different types of outputs.  Specifically, there is no description for the claimed step of using pattern recognition software for comparisons between the output from an electronic sensory array exposed to a biological sample to the signature or signature library indicative of at least one cancer derived either from the nervous responses of a vertebrate or derived from bioarray exposed to a plurality of biological sources, which then obtains a result indicating the presence or the probability of the presence of cancer in the biological sample. Thus, Applicant’s specification provides no written description of the claimed pattern recognition software for comparison between two different types of outputs (i.e., electronic sensory arrays compared to bioarrays/neural responses).
Furthermore, dependent claims 6, 7, 9-12, and 14-16 encompassing a genus of methods encompassed by independent claims 1 and 8 provide no description of pattern recognition software for comparisons between the output from an electronic sensory array exposed to a biological sample to the signature or signature library indicative of at least one cancer.
	Accordingly, Applicant did not demonstrate a reduction to practice of a method using pattern recognition software for comparisons between the output from an electronic sensory array exposed to a biological sample to the signature or signature library indicative of at least one cancer derived either from the nervous responses of a vertebrate or derived from bioarray exposed to a plurality of biological sources, which then obtains a result indicating the presence or the probability of the presence of cancer in a biological sample, nor did Applicant adequately set forth in terms of distinguishing identifying characteristics as evidenced by other descriptions of the invention that are sufficiently detailed to show that Applicant was in possession of the claimed genus of methods. 
DISCLOSURE OF STRUCTURE
The Applicant has provided no method using pattern recognition software for comparisons between the output from an electronic sensory array exposed to a biological sample to the signature or signature library indicative of at least one cancer derived from distinct outputs (i.e., electronic sensory arrays compared to bioarrays/neural responses). Certainly, methods directed to the use of pattern recognition software for refining a signature library based on a single type of output were known to the skilled artisan. However, the prior art is silent with respect to using pattern recognition software for comparing two different types of outputs. Furthermore, neither the specification nor the art describe a pattern recognition software for comparing two different types of outputs that functions to indicate the presence or the probability of the presence of cancer in a biological sample.  
SUFFICIENT RELEVANT IDENTIFYING CHARACTERISTICS
The breadth of the claims encompass a genus of methods using pattern recognition software for comparisons between the output from an electronic sensory array exposed to a biological sample to the signature or signature library indicative of at least one cancer derived either from the nervous responses of a vertebrate or derived from bioarray exposed to a plurality of biological sources, which then obtains a result indicating the presence or the probability of the presence of cancer in a biological sample, yet the present specification provides no guidance nor description which pattern recognition software would result in the ability to indicate the presence or the probability of the presence of cancer in a biological sample, therefore the skilled artisan would not know what rational approach to take to practice the genus of claimed inventions.  Therefore, it is incumbent on the applicant to provide this nexus between structure and function, in order to be given credit for possession of the claimed genus of methods.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
STATE OF THE ART & QUANTITY OF EXPERIMENTATION
The method of practicing the claimed invention is not well established. Although methods directed to the use of pattern recognition software for refining a signature library based on a single type of output were known to the skilled artisan, one of skill in the art would neither expect nor predict the claimed ability to use pattern recognition software for comparing between two different types of outputs (i.e., electronic sensory arrays compared to bioarrays/neural responses), which functions to indicate the presence or the probability of the presence of cancer in a biological sample. 
For example, Kim et al. (Sensor, 2012, 12:16262-16273) discloses a method for comparing odorants such as VOCs using pattern recognition (PR) software. However, the comparisons performed by the PR software were a single type of output from an electronic gas sensor array. Furthermore, Kim teaches that when using PR software “the selection of a characteristic pattern vector is an important but difficult task when analyzing the odor patterns…(i)n addition to the choice of pattern recognition algorithm selected, the individual features that form a pattern have a decisive effect on the recognition rate” (p. 16265, Section 2.2). Thus, Kim evidences that generating pattern recognition algorithms was not a trivial process when comparing patterns from a single type of output (i.e., electronic gas sensor array), much less when comparing patterns from two types of outputs (i.e., comparing electronic sensor array with signatures derived from nervous responses or a bioarray).
Moreover, Applicant’s disclosure admits the state of the art for using pattern recognition software was for refining a signature or set of signatures (p. 6, last para., p. 7, 1st para). In fact, the prophetic Example A, contemplates that “Output from exposure of the nervous array to one or more VOC is compared to the signature(s)” (p. 50, 2nd para.), which is again a single type of output (i.e., neural array). Thus, Applicant’s specification contemplates the use of PR software for comparison within a single type of output for refining a signature pattern, but not a comparison between two different types of outputs.
Applicant has claimed a genus of methods for detecting the presence of a cancer comprising the step of using pattern recognition software for comparing the output from an electronic sensory array exposed to a biological sample to a signature or signature library indicative of at least one cancer derived from nervous responses or bioarray, yet the specification provides no examples of such a comparison, and describes no pattern recognition software that could be used for such a comparison, and has not set forth in terms of distinguishing identifying characteristics as evidenced by other descriptions of the invention that are sufficiently detailed to show that Applicant was in possession of the claimed methods for detecting the presence of a cancer comprising the step of using pattern recognition software, which then obtains a result indicating the presence or the probability of the presence of cancer in a biological sample. Furthermore, the state of the art indicated using pattern recognition software for comparing different types of outputs is not well established, and one of skill in the art would neither expect nor predict the claimed ability to obtain a result indicating the presence or the probability of the presence of cancer in a biological sample.
Importantly, it is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP §2161.01, subsection I. See also 84 Fed. Reg. 4 at 57-63 (Jan. 7, 2019) (referred to as “the Section 112 Guidance”).
CONCLUSION
Therefore, the Examiner concludes that there is insufficient written description of the instantly claimed methods for detecting the presence of a cancer comprising the step of using pattern recognition software. Specifically, there is limited description of the structure-function relationship between the claimed genus of methods using pattern recognition software for comparisons between the output from an electronic sensory array exposed to a biological sample to the signature or signature library indicative of at least one cancer derived either from the nervous responses of a vertebrate or derived from bioarray exposed to a plurality of biological sources, which functions to obtain a result indicating the presence or the probability of the presence of cancer in a biological sample, and the Examiner further concludes a skilled artisan would find the specification inadequately describes the claimed genus of methods and that the inventors were not in possession of the claimed invention.


Enablement
Claims 1, 6-12, and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The Court in Wands states: “Enablement is not precluded by the necessity for some 'experimentation.'”  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2)  the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
SCOPE OF THE INVENTION
Independent claims 1 and 8 encompass a genus of methods for detecting the presence of a cancer comprising the step of “using pattern recognition software” for comparing the output from an electronic sensory array exposed to a biological sample to a signature or signature library indicative of at least one cancer derived either from the nervous responses of a vertebrate (as per claim 1) or derived from bioarray exposed to a plurality of biological sources (as per claim 8), while the specification discloses no pattern recognition software.  
	Dependent claims 6 and 7 encompass a genus of methods wherein the signature or signature library is derived from the nervous responses of different types of mammals.
	Dependent claim 9 encompasses a genus of methods wherein the signature or signature library is derived from bioarrays exposed to different types of VOCs.
	Dependent claim 10 encompasses a genus of methods wherein the signature or signature library is derived from bioarrays further comprising generating a signature composite.
Dependent claims 11 and 12 encompass a genus of methods wherein the signature or signature library is derived from bioarrays is indicative of glycolysis. 
Dependent claims 14-16 encompass a genus of methods wherein the signature or signature library is derived from the nervous responses further comprises employing nano marker databases
GUIDANCE & WORKING EXAMPLES
In regard to claims 1 and 8 encompassing a genus of methods for detecting the presence of a cancer comprising the step of “using pattern recognition software” for comparing the output from an electronic sensory array exposed to a biological sample to a signature or signature library indicative of at least one cancer derived either from the nervous responses of a vertebrate (as per claim 1) or derived from bioarray exposed to a plurality of biological sources (as per claim 8), the specification provides no examples of such a comparison, and describes no pattern recognition soft ware that could be used for such a comparison. In other words, there are no working examples in the specification that use “pattern recognition software” or any type of software for comparing different types of outputs, wherein one output is from an electronic sensory array exposed to a biological sample while the other output is derived from nervous responses or from a bioarray.
In fact, Applicant’s disclosure only contemplates using pattern recognition software was for refining a signature or set of signatures (p. 6, last para., p. 7, 1st para), not comparing two different types of outputs from distinct sources. Thus, the contemplated use of PR software is for comparison within a single type of output that forms a signature pattern, not a comparison between two different types of outputs.  There is no example for the claimed step of using pattern recognition software is for comparisons between the output from an electronic sensory array exposed to a biological sample to the signature or signature library indicative of at least one cancer derived either from the nervous responses of a vertebrate or derived from bioarray exposed to a plurality of biological sources, which then obtains a result indicating the presence or the probability of the presence of cancer in a biological sample. Thus, Applicant’s specification provides no enabling disclosure for the claimed use of pattern recognition software for comparing between two different types of outputs (i.e., electronic sensory arrays compared to bioarrays/neural responses).
Furthermore, dependent claims 6, 7, 9-12, and 14-16 encompassing a genus of methods encompassed by independent claims 1 and 8 provide no example of pattern recognition software for comparisons between the output from an electronic sensory array exposed to a biological sample to the signature or signature library indicative of at least one cancer.
STATE OF THE ART & QUANTITY OF EXPERIMENTATION
Since the prior art at the time of filing of the present invention did not provide guidance for using pattern recognition software for comparing between two different types of outputs (i.e., electronic sensory arrays compared to bioarrays/neural responses), so as to indicate the presence or the probability of the presence of cancer in a biological sample, it is incumbent upon the instant specification to do so.
As mentioned above, Applicant has provided no examples of the claimed method. Moreover, Applicant’s disclosure admits the state of the art for using pattern recognition software was for refining a signature or set of signatures (p. 6, last para., p. 7, 1st para). In fact, the prophetic Example A, contemplates that “Output from exposure of the nervous array to one or more VOC is compared to the signature(s)” (p. 50, 2nd para.), which is again a single type of output (i.e., neural array). Thus, Applicant’s specification contemplates the use of PR software for comparison within a single type of output for refining a signature pattern, but not a comparison between two different types of outputs.
In regard to the state of the art for using pattern recognition software, Kim et al. (Sensor, 2012, 12:16262-16273) discloses a method for comparing odorants such as VOCs using pattern recognition (PR) software. However, the comparisons performed by the PR software were a single type of output from an electronic gas sensor array. Furthermore, Kim teaches that when using PR software “the selection of a characteristic pattern vector is an important but difficult task when analyzing the odor patterns…(i)n addition to the choice of pattern recognition algorithm selected, the individual features that form a pattern have a decisive effect on the recognition rate” (p. 16265, Section 2.2). Thus, Kim evidences that generating pattern recognition algorithms was not a trivial process when comparing patterns from a single type of output (i.e., electronic gas sensor array), much less when comparing patterns from two types of outputs (i.e., comparing electronic sensor array with signatures derived from nervous responses or a bioarray).
Consequently, there is ample reason to conclude that there would be a high degree of unpredictability and undue experimentation in making and using pattern recognition software for comparing between two different types of outputs (i.e., electronic sensory arrays compared to bioarrays/neural responses), so as to indicate the presence or the probability of the presence of cancer in a biological sample 
 It is common that doubt arises about enablement because information is missing about one or more essential claim elements or relationships between elements which one skilled in the art could not develop without undue experimentation (MPEP 2164.06). As set forth in In reDonohue, 550 F.2d 1269, 193 USPQ 136 (CCPA 1977), the lack of enablement was caused by lack of information in the specification about a single block labeled "LOGIC" in the drawings. See also Union Pac. Res. Co. v. Chesapeake Energy Corp., 236 F.3d 684, 57 USPQ2d 1293 (Fed. Cir. 2001) (Claims directed to a method of determining the location of a horizontal borehole in the earth failed to comply with enablement requirement of 35 U.S.C. 112 because certain computer programming details used to perform claimed method were not disclosed in the specification, and the record showed that a person of skill in art would not understand how to "compare" or "rescale" data as recited in the claims in order to perform the claimed method.). In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112(a) requires: “That scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved.” Moreover, the courts have also stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in the patent application (27 USPQ2d 1662 Ex parte Maize!.). In view of the foregoing, due to the lack of sufficient guidance provided by the specification regarding the issues set forth above, the state of the relevant art, and the breadth of the claims, it would have required undue experimentation for one skilled in the art to practice the instant broadly claimed invention. 
CONCLUSION
In conclusion, given the breadth of the claims and the limited scope of the specification, an undue quantity of experimentation is required to practice the invention.


Withdrawn 35 USC § 112b 
The prior rejection of Claims 1, 6-12 and 14-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicant’s amendments. Specifically, Applicant amended Claim 1 to describe the cancer of the signature/signature library, as well as Claim 8 for also describing the cancer of the signature/signature library and describing the electronic sensor capable of reporting VOCs as the one exposed to a sample. 

Withdrawn 35 USC § 103 
The prior rejection of Claims 1, 6 and under 35 U.S.C. 103 as being unpatentable over Johnson et al., (US 2017/0227491, filed 9/03/2015), in view of Matsumura et al. (PLoS ONE, 2009, 5:e8819, p.1-11) and Nir et al., (US 2015/0334990, filed 1/06/2014) is withdrawn in light of Applicant’s amendment of Claim 1 to including the limitation in claims 1, step c, that the comparison of the out from the electronic sensory array to the signature/signature library is done using pattern recognition software

The prior rejection of Claim 14 under 35 U.S.C. 103 as being unpatentable over Johnson et al., (US 2017/0227491, filed 9/03/2015), in view of and Matsumura et al. (PLoS ONE, 2009, 5:e8819, p.1-11) and Nir et al., (US 2015/0334990, filed 1/06/2014), as applied to claim 1, in further view of Haick et al., (US20130150261, filed 11/15/2012, prior art of record), Haick (US2012/0326092, filed 1/06/2011, prior art of record), Hakim et al., (Chem Rev, 2012, 112:5949-5966, prior art of record), and Curtarello et al., (Cancer Res, 2015, 75:120-133, prior art of record) is withdrawn in light of Applicant’s amendment of Claim 1


The prior rejection of Claim 15-16 under 35 U.S.C. 103 as being unpatentable over Johnson et al., (US 2017/0227491, filed 9/03/2015), in view of and Matsumura et al. (PLoS ONE, 2009, 5:e8819, p.1-11) and Nir et al., (US 2015/0334990, filed 1/06/2014), as applied to claim 1, in further view of Haick et al., (US20130150261, filed 11/15/2012, prior art of record) is withdrawn in light of Applicant’s amendment of Claim 1

The prior rejection of Claims 8-10 under 35 U.S.C. 103 as being unpatentable over Johnson et al., (US 2017/0227491, filed 9/03/2015), in view of Matsumura et al. (PLoS ONE, 2009, 5:e8819, p.1-11), Nir et al., (US 2015/0334990, filed 1/06/2014) and Cornu et al. (Euro Uro, 2011, 59:197-201) is withdrawn in light of Applicant’s amendments of Claim 8 to include the limitation in step c, that the comparison of the out from the electronic sensory array to the signature/signature library is done using pattern recognition software.

The prior rejection of Claims 11 and 12 under 35 U.S.C. 103 as being unpatentable over Johnson et al., (US 2017/0227491, filed 9/03/2015), in view of Matsumura et al. (PLoS ONE, 2009, 5:e8819, p.1-11), Nir et al., (US 2015/0334990, filed 1/06/2014) and Cornu et al. (Euro Uro, 2011, 59:197-201), as applied to claim 8, in further view of Haick (US2012/0326092, filed 1/06/2011, prior art of record), and Hakim et al., (Chem Rev, 2012, 112:5949-5966, prior art of record) is withdrawn in light of Applicant’s amendment of Claim 8



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARTHUR S LEONARD/           Examiner, Art Unit 1631